IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF DISCIPLINE OF                          No. 84263
                   THOMAS S. SHADDIX, BAR NO. 7905

                                                                                FIL



                                            ORDER OF SUSPENSION
                                 This is an automatic review of a Southern Nevada Disciplinary
                   Board hearing panel's recommendation that this court revoke attorney
                   Thomas S. Shaddix's disciplinary probation and impose the stayed six-
                   month-and-one-day suspension based on his failure to comply with
                   probation conditions.    Shaddix has filed a brief challenging the panel's
                   recommendation, the State Bar has filed a response, and Shaddix has filed
                   a reply.
                                 On May 14, 2021, this court approved Shaddix's conditional
                   guilty plea and imposed a stayed six-month-and-one-day suspension subject
                   to an 18-month probationary period for violating RPC 1.3 (diligence), RPC
                   1.4   (communication),    RPC    1.15   (safekeeping   property),   RPC   5.3
                   (responsibilities   regarding   non-lawyer    assistants),   and    RPC   8.1
                   (disciplinary matters). The stayed suspension was conditioned on Shaddix's
                   compliance with probation terms, which included conditions that he obtain
                   a mentor and provide quarterly reports and engage in binding fee dispute
                   resolution with a specified client within 90 days of the May 14 disciplinary
                   order.



SUPREME COURT
        OF
     NEVADA


(0i 1947A    c(1
                                                                                n- 7M19
                            In the proceedings below, Shaddix admitted that he did not
                obtain a mentor and did not participate in binding fee dispute arbitration.
                Despite this, Shaddix argues that we should not impose the stayed
                suspension for two reasons. First, he argues that the panel chair made a
                statement before any evidence was presented showing that he already made
                up his mind regarding the proceeding and which "poison[ed] the well" of the
                other panel members. But the panel chair made this statement in response
                to Shaddix's oral request for a continuance of the disciplinary proceedings.
                As such, we disagree with Shaddix that this statement prejudiced Shaddix
                or potentially impacted the hearing panel's ultimate recommendation.
                            Second, Shaddix argues that the panel's recommendation is too
                harsh under the totality of circumstances. In this, he asserts that he could
                not find a mentor and insinuates that he did not need one because he was
                not practicing law and that the fee dispute did not meet the minimum
                jurisdictional requirements for that program. But Shaddix testified that he
                still had one active case and that he contacted only three attorneys to act as
                his mentor. Moreover, he did not even attempt to engage in fee dispute
                resolution. Under these facts, and considering that Shaddix agreed to the
                discipline and probation conditions in his conditional guilty plea agreement,
                we conclude that the stayed suspension should be imposed.1
                            Accordingly, we revoke Shaddix's probation and suspend him
                for six months and one day commencing from the date of this order. Shaddix
                shall pay the actual costs of the disciplinary proceedings within 30 days



                      1Based  on this, we need not address Shaddix's failure to fully pay the
                costs of the 2021 disciplinary proceeding.



SUPREME COURT
         OF
     NEVADA
                                                      2
(01 I V17A
                from the date of this order. SCR 120. The parties shall comply with SCR
                115 and SCR 121.1.
                           It is so ORDERED.

                                                          CLA-A                  , C•J •
                                                       Parraguirre


                                                                                     J.
                                                       Hardesty


                                                                                     J.
                                                       Stiglich




                                                                                     J.
                                                       Silver


                                                                                     J.
                                                       Pickering


                                                                                     J.
                                                       Herndon


                cc:   Law Office of Thomas S. Shaddix
                      Chair, Southern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                  3
101 1q47A